Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Continued Examination filed on 10/05/2021.
Claims 21-35 and 38-40 are allowed. 
EXAMINER’S AMENDMENT
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview held by Applicant’s representative, Mr. Andrew J. Freyer (Reg. No. 78,711).  December 28, 2021,  Applicant’s representative, Mr. Freyer has agreed and authorized the Examiner to amend as the Examiner’s suggestions.
Claims
Replacing claims 1-40 as following:	
1-20  (Canceled).

a memory; and 
a processor allocation configured to access the memory to retrieve one or more executable assets that, when executed by the processor instantiate the location-based service, the location-based service configured to:
communicably couple to the client device, the client device associated with a user account; 
receive from the client device a sequence of messages, each comprising respective first location data describing a first geographic location corresponding to an updated geographic location of the client device;
for each received message of the sequence of messages:
query a database with the respective first location data; 
receive from the database[[,]] in response to the query, 
determining that the user account is permitted to access the data object; determining that a distance separating the second geographic location and the first geographic location satisfies a proximity threshold; and
in response to determining that the distance does satisfy the proximity threshold, causing to be displayed at a graphical user interface of a frontend application communicably coupled to a backend providing second backend server functionality for a 
22.  (Previously Presented) The host server of claim 21, wherein the first location data corresponds to a physical location of the client device. 
23. (Canceled).
24. (Previously Presented) The host server of claim 21, wherein: the client device is a first client device; and the data object is associated with a second client device. 
25. (Previously Presented) The host server of claim 21, wherein the location-based service is configured to transmit the graphical user interface to the client device. 
26. (Previously Presented) The host server of claim 21, wherein the first location data corresponds to a calendar entry stored by the client device. 
27. (Previously Presented) The host server of claim 21, wherein the first location data comprises wireless network information. 
28. (Previously Presented) The host server of claim 21, wherein the message comprise credentials associated with the user account. 
29. (Previously Presented) The host server of claim 21, wherein the client device is a mobile device and the data object is associated with a stationary device.
30. (Currently Amendment) A method of processing location information to provide a location-specific graphical user interface to a client device, the method comprising: 
receiving a set of messages at a server from the client device at a regular interval, each message of the set of messages comprising respective location data; for each respective message of the set of messages: 

receiving at the server, in response to the query, a set of data objects each comprising an attribute with second location data corresponding to a respective geographic location of a second client device; 
filtering at the server, the set of data objects based on a credential associated with the client device; and 
causing by the server, to be displayed at a graphical user interface a frontend application communicably coupled to a backend providing second backend server functionality for a collaboration tool, the frontend application executing on the client device, a list comprising the filtered set of data objects. 
31. (Previously Presented) The method of claim 30, wherein at least one data object of the filtered set of data objects corresponds to an electronic device. 
32. (Previously Presented) The method of claim 30, wherein at least one data object of the filtered set of data objects corresponds to a physical location.  
33. (Previously Presented) The method of claim 30, wherein at least one data object corresponds at least in part to digital data associated with a software platform and the second location data of the at least one data object is associated with a physical location. 
34. (Previously Presented) The method of claim 33, wherein the physical location is a meeting room and digital data relates to a meeting associated with the meeting room.

receiving a series of messages at a server from the client device at a regular interval, each message of the set of messages comprising a geographic location of the client device; 
for each respective received message: 
querying, by the server, a database with the respective geographic location associated with the respective received message; 
receiving as a result of the query, at least one geographic location within a threshold distance of the respective geographic location; 
determining, based on the at least one geographic location, a digital content item associated with the at least one geographic location and associated with a collaboration tool selected from a group consisting of: 
an issue tracking system; and 
a documentation system; and 
causing to be displayed on a display of the client device, the digital content item. 
36. (Canceled).
37. (Canceled). 
38. (Previously Presented) The method of claim 35, wherein the digital content item is selected, at least in part, based on a calendar event associated with a user of the client device. 

40. (Previously Presented) The method of claim 35, wherein, prior to causing the digital content item to be displayed on the client device, determining that a user of the client device is permitted to view the
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for manipulating screen objects utilizing multiband regions of influence; wherein positioning a reference point of an object within a particular band invokes a particular functionality or operation related to said band.
The closest prior art, as previously and currently recited, Parecki et al., (US 2014/0059695) is directed to a method/system for providing a user interface on an internet-protocol (IP) connected mobile device and controlling a transferring of geo-location data to and from each of a plurality of mobile applications on the mobile device based on the user input.  Hoffman et al., (“Hoffman,” US 2017/0222964) is directed to a method/system receiving a first indication of assent to a meeting from a first user device; determining, based on first user device geo-coordinates and second user device geo-coordinates, a no show indicating that at least one of the first user device and the second user device is not within a threshold distance of the meeting location within the threshold time of the meeting time by comparing at least one of the first user device geo-coordinates and the second user “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s  actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."
Therefore the claims are allowable over the cited prior art.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174